Citation Nr: 1402833	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for bilateral foot/ankle disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.  

In October 2011, the Board remanded this matter to the agency of original jurisdiction (AOJ), which is the RO via the Appeals Management Center (AMC), to provide a medical examination and obtain an expert medical opinion.  In January October 2013, the Board obtained an additional expert medical opinion from an orthopedic surgeon employed at a VA Medical Center (VAMC).  


FINDINGS OF FACT

1.  Ligamentous laxity of the Veteran's left ankle was noted on an examination report at entrance into active service.  

2.  Ligamentous laxity of the Veteran's left ankle did not worsen during active service.  

3.  Neither a disorder of either foot nor a disorder of the right ankle preexisted active service.  

4.  A present disability of either foot or either ankle did not have onset during active service and was not caused by active service, and arthritis of his feet did not manifest within one year of separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for service aggravation of laxity of the left ankle have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).  

2.  The criteria for service connection of a disability of either ankle or of either foot have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See for eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2005 and March 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service and VA treatment records and assisted him in all other identified relevant treatment records.  

VA provided examinations in June 2006 and December 2011 and obtained an additional expert medical opinion in October 2013.  The reason the Board requested the additional opinion was because the December 2011 examination report did not include reference to evidence that the Board had asked the examiner to consider in the October 2011 Remand.  The October 2013 expert opinion did adequately refer to the records and it was clear that the examiner considered them in arriving at his opinion.  That opinion described the Veteran's current ankle/foot disabilities, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached; additional explanation is appropriately found in the service connection section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In the Board's October 2011 Remand, it directed the AOJ to ask the Veteran to identify additional relevant evidence, ensure that he was scheduled for an appropriate examination, and to readjudicate the claim after all development was completed.  The RO sent an appropriate letter to the Veteran in October 2011, no additional evidence was submitted or identified, and the Veteran underwent the examination already discussed in December 2011.  To the extent that the opinion obtained was less than adequate, the opinion obtained in October 2013 cured any lack of compliance with the October 2011 Remand.  For these reasons, the Board concludes that there has been substantial compliance with those directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

VA first received a claim of entitlement to service connection for disabilities of the Veteran's feet in December 2005.  In his claim, he stated that his active service had aggravated disorders of each foot during basic training and that he had been affected by such foot disorders since separation from active service.  He explained that during the examination at entrance into active service the examining physician was concerned about his feet and left ankle but approved the Veteran's medical condition with the expectation that the Veteran would be assigned a desk job because of his education.  The Veteran has reported that he had a lot of problems with his feet during marches in basic training, fell out on a march, was sent to the dispensary, and the physician remarked that his feet were very flat.  He reported that disorders of his feet became worse after service, that he developed a heel spur between 1978 and 1982, had worn orthotics since 1982, and suffered from a strained tendon at the ball of his foot since 1990.  

Now the Board turns to a brief statement of the controlling law applicable to this case, provides a factual background, and then applies the law to the facts.  Ultimately, the Board denies the appeal.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who engaged in combat with the enemy during active service, VA will accept as satisfactory lay or other evidence as sufficient proof of the incurrence of any disease or injury alleged to have been incurred in combat with the enemy, notwithstanding the fact that there is no official record of such injury.  See 38 U.S.C.A. § 1154(b) (West 2002).  A finding of incurrence of such injury can be rebutted by clear and convincing evidence to the contrary.  Id. 

For veterans who had active service of 90 days or more during a period of war or after December 31, 1946, if arthritis manifests to a degree of 10 percent or more within one year of separation from service it will be considered to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a) (2013). 

A veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2002).  Only those disorders that are noted on an examination report at the time of entrance into service are considered to have been "noted."  38 C.F.R. § 3.304(b).  For conditions not so noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The clear and unmistakable evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

A presumption of soundness analysis is appropriate only when the claimed disorder manifested during active service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  If the presumption of soundness is not rebutted, or does not apply, then an aggravation claim is not for consideration but a claim of entitlement to service connection is for consideration.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Included in the Veteran's service treatment records is the report of February 12, 1970 medical examination.  Ligamentous instability of the right ankle was noted in a summary of defects or diagnoses section of that report.  The clinical evaluation of his feet and lower extremities were listed as normal.  In a report of medical history of that same date, the Veteran specifically denied foot trouble and checked options indicating that he either then had or had previously had cramps in his legs and broken bones.  In a physician's summary and elaboration of pertinent data section, a physician listed that he had an injury of his right ankle in 1959, had three recurrent strains of that ankle, and had four recurrent strains of the left ankle.  

Because of this history, an orthopedic consultation was conducted on February 13, 1970 as part of the examination at the time of acceptance into active duty service.  The consultation report documents that the Veteran reported that had recurrent sprains of his right ankle - a half dozen in ten years, and that he reduced activities to reduce minor sprains.  X-ray study was negative.  Examination revealed crepitus on inversion of the right hindfoot and that there was excess lateral laxity and tenderness that the clinician stated probably represented significant effacement of lateral fibula-talo and calcaneal ligaments.  Examination of the left ankle was negative and the report does not indicate that he had flat feet or any other foot condition.  The impression was ligamentous instability of the right ankle.  The Veteran began his period of active duty on February 16, 1970.  

Also associated with the service treatment records is an October 1966 letter addressed to the Selective Service Board, in which "W.R.", M.D. reported that the Veteran had been followed for injuries, with the first occurring in 1959.  Dr. W.R. listed diagnoses and treatment from 1959 to 1964.  Specifically, that between February 1959 and August 1964, the Veteran was treated for ankle sprains, damage to the right distal fibular epiphysis, a tear of the right collateral ligaments, and tears of the left lateral and medial collateral ligaments.  Prior to service, he was last seen in July 1966 for a right foot contusion with the symptoms mostly confined in the region of the second metacarpophalangeal joint.  X-rays were all negative for evidence of fracture or dislocation.  

Service treatment records include a September 22, 1970 entry that refers to the "Ankle" and what appears to be '"Ball' on foot," states that x-rays of the right foot were negative, and includes reference to an orthopedics consult.  A September 22, 1970 orthopedics consult request explains that the Veteran had a profile for an old metatarsal fracture of the right foot, reported that he still had pain, and that x-rays were negative.  A July 1971 service treatment record entry documents that he had a sprained left foot.

A report of November 1971 medical examination, conducted for the purpose of separation from active service, documents normal clinical evaluations of the Veteran's feet and lower extremities.  There is no mention of ankle or foot symptoms, injuries, or diseases.  In a notes section of that report, the Veteran indicated that there had been no change in his condition since his last physical, his condition was "good," and that he had reviewed his medical records.  There is no contemporaneous report of medical history of record.  

The first post-service records that mention any disorder of the Veteran's feet are September 1988 records of treatment from the office of "A.F.Y.", M.D.  Those document only that he had a heel spur and was using, or prescribed, orthotics.  October 1993 records of treatment by "M.Y.", D.P.M., document that the Veteran was treated for plantar fasciitis.  

The earliest relevant VA treatment records are October 2004 podiatry records documenting that the Veteran reported that his left heel was giving him minimal if any discomfort.  These records document that he had been given new orthoses.  December 2005 VA treatment records document that a couple of month earlier he developed soreness of his left metatarsal after working all day.  Following clinical examination, he was assessed with tendonitis of the left peroneous brevis secondary to overuse.  These notes refer to the Veteran's treatment with regard to his diabetes.  The records do not mention long term foot or ankle problems or onset of such during service.  

With his December 2005 claim, the Veteran submitted a November 2005 statement in which "D.S.," D.P.M., reported that the Veteran had requested that he write a summary of his current podiatric ailments.  Dr. D.S. stated that the Veteran was first seen in his office in January 2005 and diagnosed with heel spur syndrome of the left foot, and that the Veteran reported that he had a twenty year history of heel spur problems.  Dr. D.S. also stated that the Veteran was seen again in November 2005 with acute tendonitis of the left foot involving the peroneous brevis tendon and that the Veteran reported that he had foot problems for as long as he could remember.  Also noted in this letter was that the Veteran had reported that he believed that his military service aggravated a preexisting foot condition, particularly during basic training.  The only comment from Dr. D.S. was that "[i]t is possible that if a patient had a pre-existing foot condition, that strenuous physical activity such as basic training could have aggravated the existing problem."  January 2005 records of treatment by Dr. D.S. document a diagnosis of heel spur syndrome of the left foot and that the Veteran had a 20 year history of a heel spur.  Other treatment notes document November 2005 left foot diagnoses of probable peroneus brevis tendonitis, os peronei, and to rule out left 5th metatarsal fracture.  X-rays showed left foot degenerative changes, no obvious fractures, and os peronei.  

During a June 2006 VA compensation and pension examination, the Veteran reported that he was drafted into the service despite problems with his feet and that those problems became increasingly worse during basic training, that he had continued problems with his feet after service, that he began wearing orthotics in 1982, and that tendonitis of the peroneus brevis was diagnosed in 2005.  He also complained of a left heel spur, tendonitis in another toe on the left, and tenderness in the ball of the big toe and lateral edge of the foot.  X-rays showed degenerative arthritis of the first metatarsophalangeal joints bilaterally, a left calcaneus spur, and flat feet on weight bearing.  

In a diagnosis section, the examiner included an affirmative answer to a problem of whether the diagnosed condition was congenital or developmental and a negative answer as to whether the condition was worsened by service.  Diagnoses were left calcaneous spur and pes planus.  

The examiner opined that the conditions were less likely than not caused by or a result of or aggravated by active service.  The examiner explained that at entrance into service he was diagnosed with ligamentous instability of the right ankle and that there was no documentation of frequent sprains found in review of his medical records after service.  The examiner further explained that there is no correlation between his post service complaints of foot problems, noted the twenty year length of time after service before he was seen for peroneous brevis tendonitis of the left foot.  The examiner explained that there was no continuity of treatment post-service  

During the July 2007 DRO hearing, the Veteran testified that he was born with flat feet, always had problems with his feet, and had broken both ankles before he entered active service.  He testified that during service medical professionals told him that he had flat feet and that he should not have been accepted into service.  He explained that he began seeing foot specialists in 1982 and that none were available where he lived prior to then.  His representative contended that because the Veteran had guard duty while stationed in Vietnam and there were mortar attacks near his base, he should be considered a combat veteran for the purpose of establishing relevant in-service injury.  The Veteran testified that during his service in Vietnam his left foot was injured when someone playing basketball struck him.

VA treatment records from between June and October 2008 for example, document that the Veteran was undergoing physical therapy for left leg weakness, attributed to diabetic neuropathy.  Those records document an assessment of long term bilateral foot pain and pain with ankle movements.  

After determining that the June 2006 examination and opinion were inadequate, the, Board remanded this matter in October 2011 for another examination and expert opinion.  It requested that the examiner address specific evidence found in the service treatment records.  In December 2011, the requested examination was conducted by an examiner different than one who examined him in 2006.  

The examiner listed a history to include the Veteran's report that he had been diagnosed with pes planus in 1970.  The examiner diagnosed arthritis of both feet.  X-rays revealed unremarkable left and right ankles, as well as bilateral hallux valgus deformities, bilateral plantar calcaneal spurs, and degenerative changes of the first metatarsalphalangeal joints.  These x-ray findings also include that there was a mild pes planum deformity of the left foot.  

The examiner opined that the Veteran's pes planus and left calcaneal spur were not caused by or a result of his military service.  Rational for the opinion was that there was no documentation in the claims file to substantiate bilateral pes planus as an acute or chronic condition during service, he was not medically discharged from the military, his November 1971 examination was normal, and that there was no evidence of continuity of treatment for bilateral ankle sprains after service.  The examiner also stated that the left calcaneal spur was diagnosed in 1982, eleven years after discharge from service.  She concluded that there was no medical nexus to establish causality between his current complaints and service.  

In August 2013, the Board requested a medical opinion from an examiner employed by a VAMC.  Clear from the obtained October 2013 medical opinion is that the examiner, an orthopedic surgeon, reviewed the claims file, particularly the service treatment records and reviewed the August 2013 request for the opinion.  That request is of record and includes an extensive factual background.  The examiner opined that there is no medical correlation between the Veteran's post service complaints and the ligamentous instability of the ankle and thus concluded that the probability was less than fifty percent that his preexisting right ankle disorder worsened during active service.  

The physician also addressed the Board's question as to whether it was at least as likely as not that the Veteran's  post-service pes planus, plantar fasciitis, heel/calcaneal spur, tendonitis of the peroneus brevis, or degenerative joint disease had onset during or was caused by his active service, and to address treatment notes from September 1970 and July 1971.  The physician stated as follows:

Pes planus, plantar fasciitis, "heel spurs" and peroneal tendonitis are extremely common diagnosis (sic) in both a military and civilian population.  The veteran's medical record includes several service treatment notes and consultation reports referring to foot and ankle complaints, between 1970 and 1971.  The information in these reports is insufficient to allow conclusions to be drawn about the long term effects of these events.  

In applying the law to the facts, the Board finds that the right ankle ligamentous laxity was noted at entrance into active service.  The medical professionals listed ligamentous laxity of the right ankle on the examination report and the Board finds that narrative statement more probative than the check mark for a normal clinical evaluation of his lower extremities because, by its nature, the narrative involved more attention by the medical professional.  Therefore the question with regard to that preexisting condition is whether it worsened during service.  

The Board finds that no other disorder of either foot or ankle was noted at entrance into service and that there is no clear and unmistakable evidence that any other disorder preexisted service.  The statement in the report of medical history regarding ankle strains was a report of history, not a noting within the meaning of 38 U.S.C.A. § 1111.  The 1966 letter from the Veteran's physician listed no condition as present later than 1966, some three years prior to entrance into service.  Prior to acceptance into service, the Veteran was examined by medical professionals, including in an orthopedic clinic, and x-rays were obtained.  The Board has considered the findings in the June 2006 medical examination report that his diagnosed pes planus and calcaneal spur were congenital or developmental in origin.  That statement standing alone, and taken with the facts just mentioned, is does not meet the onerous evidentiary standard of clear and unmistakable evidence that those conditions preexisted service.  Such a conclusion is not undebatable, or clear, in light of the other evidence.  

These facts, the finding of the right ankle ligamentous laxity but no other preexisting disorder of the feet or ankles, and the Veteran's denial in the examination report as to foot problems, leads the Board to the conclusion that the Veteran's statements offered many years after service do not rise to the level of clear and unmistakable evidence.  Hence, as to all disorders other than ligamentous laxity of the right ankle, the question is not in-service aggravation but rather in-service onset.  More importantly, for the reasons stated below, the nexus element is not met in this case as to a relationship between any present disability of either ankle or foot and the Veteran's active service.  

As to whether the ligamentous instability of the right ankle is related to any present foot or ankle disability, the Board finds the October 2013 medical opinion to be the most probative evidence of record in this case.  It also finds that the opinion and its rationale are adequate.  If there is no medical correlation between the latter complaints and ligamentous instability, as so explained by the examiner, there is little more that can be added, or is needed.  Given the examiner's specialty, and the lack of evidence to the contrary, there is no basis for determining that the physician's statement regarding no medical correlation is other than accurate.  In short, this opinion is evidence against a finding that the Veteran has a present disability related to that preexisting disorder.  

The Board finds the October 2013 opinion adequate with regard to whether the Veteran's post active service foot and left ankle disorders had onset during or were caused by his active service and finds that this opinion does not support the Veteran's claim.  In making this finding, the Board has considered the Veterans Court's explanation regarding claims in which the medical professional provides an inconclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing guidance as to what is a legitimately inconclusive opinion).  Contrary to the Veteran's representative's argument of January 2014, the examiner did not provide a speculative medical opinion.  Nor did he state that he could not provide an opinion without resorting to mere speculation.  Rather, he explained that no conclusions could be reached because there was insufficient information in the service treatment records.  

That opinion is indeed a medical opinion.  It is also a legitimately inconclusive one.  Here, according to the examiner, the only kind of information that could be collected as to the nature of any of the relevant post-service conditions occurring or being caused by his service was necessarily in-service information.  There is no indication that the service treatment records are other than complete and inspection of those records supports a finding that they are complete.  The examiner reviewed all of those records and commented on the records but found that the information was insufficient to allow for conclusions to be drawn as to the effects of those events.  Given that the physician clearly required additional evidence that is not available, and given that the record does not reveal any additional evidence that could better inform the physician, the Board concludes that the physician's statement explaining his opinion is adequate and therefore the opinion is adequate.  

The Board recognizes that the examiner did not refer to arthritis when he stated that the pes planus, plantar fasciitis, heel spurs and peroneal tendonitis are common diagnoses and that the Board had included degenerative joint disease in the specific question it posed.  That omission does not mean the opinion is not adequate.  Rather, the opinion must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  When read as a whole, for example considering the explanation that there as insufficient information to allow conclusions to be drawn about the long term effects of his service, it is reasonable to conclude that the opinion is adequate.  

The Board also finds that expert evidence cannot be obtained that will resolve this case favorably to the Veteran.  The Board has obtained three expert opinions and the reason for obtaining the last one was to ensure that a medical professional had reviewed relevant service treatment records.  That was accomplished.  None of these opinions supports a grant of service connection because none of them support a finding that there is a nexus between his service and any current disability.  The Veteran has made efforts to obtain expert evidence to support his claim, but the evidence obtained, that from Dr. D.S., provides only that it is possible that strenuous activity could have aggravated a preexisting problem.  Speculative opinion language, such as "could have", and language of possibility, rather than probability, do not meet the equipoise standard of evidence.  See 38 C.F.R. § 3.102; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Board has not ignored the Veteran's statements in this case.  As to his reports of pes planus during service, the Board finds more probative the service treatment records, including the report of medical examination that showed that he had relevant normal clinical evaluations at separation from service.  As he reported other conditions during service, if he had pes planus, plantar fasciitis, a calcaneal spur, arthritis, or any condition that he was found to have after service, it is reasonable to expect that he would also have sought treatment for symptoms of such conditions and there would be findings to support onset during service.  

Furthermore, although there are records of treatment for his feet and peroneal tendonitis before he filed his claim for benefits, his reported history in those records does not support a finding of onset of any of the present disabilities during service.  For example, in 2005 he reported a history of heel spurs of twenty years duration which is consistent with the reports in 1988 and later and tends to show that his current disorders had onset significantly later than his active service.  If any of the conditions that he now has had onset during service, it is likely that he would have provided at least some history of onset contemporaneous to his service in some record prior to the time that he filed his claim for VA benefits.  Finally, the Veteran's testimony during the DRO hearing, that he had broken both ankles prior to service and had pes planus prior to service, is inconsistent with his earlier statements, the reports of his private physician in 1966, and the findings of medical professionals when he entered service.  From all of this evidence, the Board concludes that the Veteran is not an accurate historian.  Hence his reports, including what conditions he had during service and in the years immediately following such service, are afforded only minimal probative weight.  

The Board is not here determining that the Veteran is not competent to diagnose pes planus.  A layperson is competent to diagnose conditions that are observable by the five senses, including flat feet (pes planus).  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  That being said the Board finds the service treatment records more probative than the Veteran's statements as to whether he had pes planus during service.  He complained of his ankle and foot problems during service including a left foot sprain and was seen by medical personnel, but there is no finding of pes planus or plantar fasciitis.  His feet were examined at separation from service and were found to be normal.  

Taking all of these facts together, the Board affords his statements little weight as to whether he had chronic conditions of his feet or ankles with onset during service.  

His statements of causation, i.e., that marching during service caused any of his current disorders of either ankle or foot or aggravated a preexisting ligamentous laxity, are not competent evidence.  The Veteran is considered a layperson in that he has not demonstrated that he has expertise in determining the etiology of orthopedic disorders.  Whether a layperson can provide competent evidence of a nexus or provide a diagnosis depends on the complexity of the question addressed and whether the answer to the question can be determined solely by observation of the five senses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Determining whether the conditions that the Veteran currently has are due to his active service is a complex question.  This is demonstrated by the medical opinions, including that of the Veteran's private podiatrist, Dr. D.S.

Also considered by the Board is the testimony regarding his service, characterized by his representative as combat service.  The fact that he was near mortar fire does not change the determination in this case.  He has not reported an injury incurred in combat.  Furthermore, the nexus element is not met for any present disability.  

The criteria for service connection or service aggravation of any disability of his feet or ankles has not been met.  There are no reports in the service treatment records of the conditions of the Veteran's feet and ankles from which he now suffers.  Contrary to his reports, he was never found to have pes planus during service, as is evidenced by all service treatment records.  The evidence is against a finding that his preexisting ligamentous laxity of the right ankle worsened during service.  The evidence is insufficient to grant service connection based on a finding that his service caused any of his current conditions of his ankles or feet or that any of his current foot or ankle conditions had onset during service.  

(CONTINUED ON NEXT PAGE)

For the reasons explained above, the Board finds that the evidence is against granting service connection for any disability of either ankle and against granting benefits for service aggravation of right ankle ligamentous laxity.  The appeal must be therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral foot/ankle disabilities is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


